Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 9/19/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn.
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application filed on 10/23/2018, has priority to provisional 62/575,772 filed 10/23/2017.
Claim(s) 1-3, 8-10, 15-17, 19, 21, 26, 27 are pending for examination. Claim(s) 1, 8, 15 is/are independent claim(s). Claims 4-7, 11-14, 18, 20, 22, 23, 25, 28, 29 are canceled 

Examiners Interpretation of Claim(s) 8-10, 12, 24-26: 
Claim(s) 8-10, 12, 24-26 is/are interpreted as being statutory. For purposes of USC 101, the examiner has regarded the “computer readable storage medium” as not including any signal medium. That is to say the “computer readable storage medium” is interpreted as being not being transmission media. 
 The specification discusses both “storage medium” and “signal medium” (see published specification ¶ [0084-87, 90]). The specification discloses “a computer readable storage medium may be any tangible medium” (see published specification ¶ [0088]) and “[a] computer readable signal medium may be any computer readable medium that is not a computer readable storage medium” (see published specification ¶ [0086]). The examiner interprets the “any tangible medium” of the “computer readable storage medium” to exclude any transmission media, including waves and signals.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17, 21, 24, 27 rejected under 35 U.S.C. 103 as being unpatentable over Bartley; Joshua A. et al. US Pub. No. 2016/0179776 (Bartley) in view of Camenisch; Jan Leonhard et al. US Pub. No. 2009/0063986 (Camenisch) in view of Harmon; Dale Dean et al. US Pub. No. 2018/0241569 (Harmon) in view of Gupta; Amit et al. US Pub. No. 2011/0185288 (Gupta) in view of Angel; Albert et al. US Pub. No. 2011/0286584 (Angel) in view of Raduchel; William J.  US Pub. No. 2015/0026478 (Raduchel). 

Claim 1: 
	Bartley teaches: 
An electronic signature validation method comprising:
initiating, using a computing device, an online notarization meeting between a signer and an agent, wherein the online notarization meeting comprises a first online notarization meeting associated with a transaction [¶ 0038, 118, 168, 192, 194, 444-445] (authentication procedures may be used to verify the presence of a notary at the execution of the document, this is a “first online notarization meeting” and the notarization of the document in the meeting is the “transaction”);
causing to display, at a graphical user interface, a electronic document associated with the online notarization meeting [¶ 0041-42, 62, 69, 76, 83-84, 95, 97, 442, 443; Figs. 1-6, 8-9] (electronic document in transaction environment) [¶ 0204-205] (document menu, selectable list);
generating a partially completed electronic document, based on, at least in part, one or more edits to the electronic document [¶ 0037, 42-43, 45, 112, 118, 141, 145, 149, 154, 167, 168, 171, 180-185, 193, 198, 208, 212, 215, 218, 220-221, 281, 362, 372, 405, 407, 425] (editing or modification) [¶ 0020, 29, 32-33, 38, 40-41, 43-46, 50, 87, 136, 226, 272, 308, 312] (signatures, signature blocks, electronic signature);
…
in response to receiving a selection of the user selectable option, storing the partially completed electronic document [¶ 0052, 359] (partially executed version of the document is stored and the first RSEE can expire or be terminated) [Figs. 1-6] (have all acts of execution been obtained, if they have not the document is stored);
determining that the online notarization meeting has been interrupted [¶ 0041] (electronic transaction document may be established in a second transaction environment) [¶ 0063] (obtain multiple signatures) … ; 
...
recovering, after the interruption, the partially completed electronic document [¶ 0052, 74, 93, 101, 107-108, 165, 273] (transaction may be re-opened and re-established, later access and retrieval, later time) [¶ 0059] (established in another transaction environment at some later time); 
automatically processing the partially completed electronic document after the determining [¶ 0046, 62-63, 90-92, 166, 286, 401, 406, 417, 421] (automated, verification processes can occur automatically or upon manual input received) [¶ 0070] (updating can be performed manually or be automated) [¶ 0077] (re-initiated automatically or manually) [¶ 0098, 302, 316-317, 326] (initiation of various determinations can occur in an automated or manual process) [¶ 0108] (initiation of the closing of an RSEE can be an automated or manual process) [¶ 0170] (document automatically monitored) [¶ 0194] (number of signature blocks and location within a transaction document of a signature block can be determined automatically or by a user) [¶ 0203] (documents automatically established) [¶ 0238, 242] (automatically store document) [¶ 0239, 349] (automatically or manually determine whether to initiate any RSEEVP) [¶ 0240] (automatic initiation of determination) [¶ 0243, 275] (automated or manual processes, can provide the determination that a transaction document is in an execution ready or final form) [¶ 0277-279] (automatically closed) [¶ 0281] (automatically lock or apply security) [¶ 0386, 389] (maintenance package automated) [¶ 0411] (any process can be automatic). 
 
	Bartley also teaches [¶ 0281] (fully executed version of the document will be "non-modifiable", " locked" or prevented from having any editing or modification made to it, which can be automatically or manually applied). 

	Bartley fails to teach, but Camenisch teaches: 
causing to display, at the graphical user interface, a user selectable option to lock the partially completed electronic document, wherein the graphical user interface is configured to allow one or more edits to be made until the partially completed electronic document is locked [¶ 0014-16] (select part of the document) [¶ 0081, 98, 103, 108] (lock the electronic document after the exchange with the first device; cannot be changed anymore until it is unlocked);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing e-signatures in Bartley with the method of verifying documents in Camenisch, with a reasonable expectation of success. 
	The motivation for this combination would have been something that “provides an improved device for performing electronic signatures” [Camenisch: ¶ 0028, 32].

Bartley and Camenisch fail to teach, but Harmon teaches: 
… by an issue beyond a control of the signer and the agent [¶ 0037] (pausing and continuing the signing process later, pausing the signing process when a compatible server cannot be determined is “beyond a control of the signer and the agent”);
	[Examiner’s Note: the limitation “issue beyond a control of the signer and the agent” could also refer to issues that are not related to computers, for example a signer or agent could have a family emergency and have to leave the signing process and this would be an “issue beyond a direct control of the signer and the agent” as well, but it is not a computer related issue]

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing e-signatures in Bartley and the method of verifying documents in Camenisch and the method of controlling document access during signing in Harmon, with a reasonable expectation of success. 
	The motivation for this combination would have been “improve the efficiency of electronic communications involved in the signing process and subsequent accesses of the electronic document by the signers” [Harmon: ¶ 0004, 35] and “improve performance by reducing the wait times” [Harmon: ¶ 0005, 29, 80].

Bartley, Camenisch, Harmon fail to teach, but Gupta teaches: 
	in response to determining that first online notarization meeting has been interrupted, initiating a second online notarization meeting associated with the transaction, the second online notarization meeting is initiated based on the partially completed electronic document [¶ 0088] (recover component may utilize recovery information 1304 associated with the interrupted communications session to automatically restart, reestablish, restore or otherwise recover the communications session) [¶ 0002, 38-39, 41, 47, 52, 56, 92, 199, 141] (video conference and video recovery) [¶ 0007-08, 39, 41, 68, 74, 92, 126] (documents and document recovery, documents would include the signature documents in Bartley);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing e-signatures in Bartley and the method of verifying documents in Camenisch and the method of controlling document access during signing in Harmon and the method of reconnecting conferences in Gupta, with a reasonable expectation of success. 
	The motivation for this combination would have to make a system that “provides easy access to online meetings and related content” [Gupta: ¶ 0046]. 

Bartley also teaches: [¶ 0205] (video materials).
Bartley, Camenisch, Harmon, Gupta fail to teach, but Angel teaches: 
	recovering, after the interruption, a video recording associated with the online notarization meeting [¶ 0083, 111, 122, 131, 140] (start/stop, pause/resume recording) [¶ 0002-03, 12, 35, 40, 61, 70, 72, 156, 194, 230, 230, 236, 259] (voice and video) [¶ 0230, 233] (verified video) [¶ 0111] (Start/Stop--provides for the ability to go on and off the record (pause and resume) during a phone call where the conversation is being recorded and signal an end to the recording, segments that are recorded are then concatenated together into a single audio file, Angel give the example of audio, but says that the call can include video as well and gives an example of verified video).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing e-signatures in Bartley and the method of verifying documents in Camenisch and the method of controlling document access during signing in Harmon and the method of reconnecting conferences in Gupta and the method of recording in Angel, with a reasonable expectation of success. 
	The motivation for this combination would have been a system that “improves the navigation through the recorded comm session” [Angel: ¶ 0103, 177]. 

	Angel teaches recording a notarization and video, Raduchel is provided as further evidence that the recording of a notarization was well know in the art before the effective filing date of the claimed invention. 
	Raduchel teaches: [¶ 0039, 44, 53, 61] (prompt the user to record a video of the user submitting the document, identification information, and signing on the touch input). 
	See also, the cited art in the “Prior Art” section below for “Video Recording or Notarized Signature”.

Claim 2: 
	Bartley teaches: 
The electronic signature validation method of claim 1 further comprising:
causing to display, at the graphical user interface, a listing of a plurality of electronic documents, wherein the listing includes the partially completed electronic document and at least one fully completed electronic document, wherein the plurality of electronic documents associated with the online notarization meeting includes the partially completed electronic document and at least one fully completed electronic document [¶ 0204-205] (document menu, selectable list) [¶ 0070, 376, 441] (RSEE window for document status).

Claim 3: 
	Bartley teaches: 
The electronic signature validation method of claim 1 wherein the user selectable option includes an option to reject the partially completed electronic document; and the method further comprises, upon selection of the option to reject, displaying, at the graphical user interface, one or more user selectable reasons for rejection [¶ 0313-14] (accept or reject with a basis for RSEEM (manager) determination, basis and “reason” are equivalent). 
	
Claim 21: 
	Bartley teaches: 
The electronic signature validation method of claim 1 further comprising:
determining that the electronic document associated with the online notarization meeting is completed; and
automatically locking the completed electronic document [¶ 0281] (fully executed version of the document will be "non-modifiable", " locked" or prevented from having any editing or modification made to it, which can be automatically or manually applied) [¶ 0024, 314] (transaction closed, securing document against further changes).

Claim 15: 
	Bartley, Camenisch, Harmon, Gupta teach the elements of claim 15 as shown in the corresponding elements of claim 1 above. 
	Bartley also teaches: [¶ 0205] (video materials).
Bartley, Camenisch, Harmon, Gupta fail to teach, but Angel teaches: 
	the at least one processor further configured to cause the storing, in association with the transaction, of a plurality of video recordings, the plurality of video recordings comprising a first video recording for the first online notarization meeting and a second video recording for the second online notarization meeting [¶ 0083, 111, 122, 131, 140] (start/stop, pause/resume recording) [¶ 0002-03, 12, 35, 40, 61, 70, 72, 156, 194, 230, 230, 236, 259] (voice and video) [¶ 0230, 233] (verified video) [¶ 0111] (Start/Stop--provides for the ability to go on and off the record (pause and resume) during a phone call where the conversation is being recorded and signal an end to the recording, segments that are recorded are then concatenated together into a single audio file, Angel give the example of audio, but says that the call can include video as well and gives an example of verified video).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing e-signatures in Bartley and the method of verifying documents in Camenisch and the method of controlling document access during signing in Harmon and the method of reconnecting conferences in Gupta and the method of recording in Angel, with a reasonable expectation of success. 
	The motivation for this combination would have been a system that “improves the navigation through the recorded comm session” [Angel: ¶ 0103, 177]. 

	Angel teaches recording a notarization and video, Raduchel is provided as further evidence that the recording of a notarization was well known in the art before the effective filing date of the claimed invention. 
	Raduchel teaches: [¶ 0039, 44, 53, 61] (prompt the user to record a video of the user submitting the document, identification information, and signing on the touch input). 
	See also, the cited art in the “Prior Art” section below for “Video Recording or Notarized Signature”.

Claims 8-10, 16-17, 24, 27: 
Claim(s) 8 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim(s) 9, 16 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 10, 17 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 24, 27 is/are substantially similar to Claim 21 and are rejected using the same art and the same rationale as Claim 21. 

Claim 19: 
Angel teaches: 
The electronic signature validation system of claim 15, wherein the at least one processor is further configured to recover, after the interruption, a video recording associated with the online notarization meeting [¶ 0083, 111, 122, 131, 140] (start/stop, pause/resume recording is an “interruption”) [¶ 0002-03, 12, 35, 40, 61, 70, 72, 156, 194, 230, 230, 236, 259] (voice and video) [¶ 0230, 233] (verified video) [¶ 0111] (Start/Stop--provides for the ability to go on and off the record (pause and resume) during a phone call where the conversation is being recorded and signal an end to the recording, segments that are recorded are then concatenated together into a single audio file, Angel give the example of audio, but says that the call can include video as well and gives an example of verified video).

	Raduchel teaches: [¶ 0039, 44, 53, 61] (prompt the user to record a video of the user submitting the document, identification information, and signing on the touch input). 
	See also, the cited art in the “Prior Art” section below for “Video Recording or Notarized Signature”.

Claims 26 rejected under 35 U.S.C. 103 as being unpatentable over Bartley; Joshua A. et al. US Pub. No. 2016/0179776 (Bartley) in view of Camenisch; Jan Leonhard et al. US Pub. No. 2009/0063986 (Camenisch) in view of Harmon; Dale Dean et al. US Pub. No. 2018/0241569 (Harmon) in view of Gupta; Amit et al. US Pub. No. 2011/0185288 (Gupta) in view of Angel; Albert et al. US Pub. No. 2011/0286584 (Angel) in view of Raduchel; William J.  US Pub. No. 2015/0026478 (Raduchel) in view of McFarland; Jonna A. US Pat. No. 6,154,753 (McFarland).  
Claim 26: 
Bartley, Camenisch, Harmon, Gupta, Angel, Raduchel teach all the elements as shown above. 
	[Examiner’s Note: Any document that can be edited is “incomplete” or “partially complete”, since edits can still happen.]
Bartley, Camenisch, Harmon, Gupta, Angel, Raduchel fail to teach, but McFarland teaches: 
The computer readable storage medium of claim 8 wherein the user selectable option includes an option for the agent to revert a completed status of the electronic document to an incomplete status [Col. 12, Ln. 65-68, Col. 30, Ln. 32-45] (document is unapproved it automatically reverts to a draft status, draft status is the same as “incomplete status”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing e-signatures in Bartley and the method of verifying documents in Camenisch and the method of controlling document access during signing in Harmon and the method of reconnecting conferences in Gupta and the method of securing documents in McFarland, with a reasonable expectation of success. 
	The motivation for this combination would have to make information “collated in a format easy to retrieve and understand” [McFarland: Col. 24, Ln. 2-5]. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Video Recording or Notarized Signature: 
Bialostok; Lee et al. US 20130325728 teaches: [0033] a video recording, using camera 122, alone or in combination with microphone 124, of signer 142 committing a notarial act. 
Ramesh, Subramanyan US 20050226473 teaches: record the act of signing, including the image of the signature thus generated, video or photographic capture of the actual act of signing,
Spence; Christopher US 20140354758 teaches: recording signatory data including video data of a signatory signing a document, a notary interface
	Wong; Cina US 20130039633 teaches: interaction between the notary and the individual signing the document is preferentially captured by the video recording device; the entirety of the signing process is recorded in this manner in a single, unbroken video recording so that there is no opportunity to alter the video recording

Video Recording of Signature: 
Wu; Yu-Jen US 20190012042 [0009-18] recording, by an image capturing component, a real-time video of a user as the user inputs a set of signature strokes that constitute a signature on the electronic device. 
AKGUEL C et al. EP 3392793 teaches: signatory in the signing event is recorded, and in that an extract of the contents is made from the video clip, which extract is linked to the content of the document being signed and from which its own extract is made afterwards for the digital signature of the document.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Kitada; Hiroshi et al. US 9641563 teaches: indication that another electronic meeting has been automatically scheduled for continuing an interrupted discussion. 
Leake; Daryl Bernard et al. US 20060259440 teaches: [¶ 0054, Fig. 4] (interrupt the process and re-enter it at a later time, Fig. 4 '122). 
Kumar; Divij et al. US 20170344245 teaches: [¶ 0031, 36, 46, 99] (E-signing workflow is paused to request and collect qualifying criteria, then it can be un-paused)
Bialostok; Lee et al. US 20130325728 teaches: [¶ 0021] (unavailability of the mobile device, interruptions of wireless web service, mechanical failures of the mobile device, or failures or interruptions in and to the storage service, later synchronize the captured information). 
Hatter; Brenda F. et al. US 20120036081 teaches: [¶ 0075] (prompts system to lock section 1 of document) [abstract; ¶ 0008-09, 28-29, 43-45, 55] (video) [abstract; ¶ 0020-26, 29, 43-44] (notary). 
Durst; Robert T. et al. US 5022080 teaches: [Col. 2, Ln. 40 – Col. 3, Ln. 41] (electronic notary system).
Hackler; David C. et al. US 20130297943 teaches: [¶ 0041] (notary prompted for notarized document be locked in an unchangeable format).
Twining; Ronald Fremont et al. US Pub. No. US 2009/0106164 (Twining) teaches: [¶ 0010-11, 33-35, 49, 64] (lock all or part of a document against future changes) [¶ 0034, 85] (reject portion of the document).

Evidence of the level skill of an ordinary person in the art for former Claim 2: 
McCabe; Andrew David et al. US 8655961 teaches: [Fig. 4] (list with completed and sent, but not completed documents). 

Evidence of the level skill of an ordinary person in the art for former Claim 3: 
Hajmiragha; Mir US 6289460 teaches: document management system with the option to reject also with reasons for rejection [Col. 9, Ln. 46-51]. 

Evidence of the level skill of an ordinary person in the art for former Claim 5: 
OH CHANG NAM KR 101990200 teaches: automatic recovery of video of mobile terminal when communications break down. 
Kursun; Eren et al. US 20180288040 teaches: [¶ 0008-09, 17, 19, 28, 31, 52, 56, 76, 77, 83, 85, 116] (video recording of user executing the documents to be notarized). 
Raduchel; William J. US 20150026478 teaches: [¶ 0005, 09, 22, 30-31, 39, 43, 44, 50, 53-56] (record a video of the signing process). 
Li; Jichao et al. US Pub. No. 2012/0314016 (Li) teaches: [¶ 0019, 42] (video conference can automatically log in to the video conference network and reenter the conference upon recovery of the network signal) [¶ 0040] (disconnected due to a network issue is something “beyond the control” of the user as recited in claim 1) [¶ 0007, 09, 14, 22, 25, 29, 39-40] (recording video of the conference or meeting).
Spence; Christopher US 20140354758 teaches: [abstract, ¶ 0005-08, 0035-36, 40-50, 53-55, 60] (signatory records a video of a document signing on one device, and the video is conveyed to another device operated by the notary). 
HATTER; Brenda F. et al. US 20120036081 teaches: [¶ 0055-56, 68-69] (video conferencing, recording video). 

Evidence of the level skill of an ordinary person in the art for Claim 21: 
McCabe; Andrew David et al. US 20110276875 teaches: [¶ 0032, 40] (after signing, document is locked by the web signing server and/or electronic signature service so as to prevent further editing). 
Hackler; David C. et al. US 20130297943 teaches: [¶ 0041-45] (notary prompted for notarized document be locked in an unchangeable format). 

Evidence of the level skill of an ordinary person in the art for Claim 26 and former Claim 23: 
Kumar; Divij et al. US 20170344245 teaches: [¶ 0061] (unlocking) [¶ 0046] (pausing the E-signing workflow to enable information to be collected, processed or verified, guiding signatures or approvals after verification of collected information). 
Bisbee; Stephen F. et al. US Pub. No. 2016/0352523 (Bisbee) teaches: [¶ 0016] (lock flag, unlocking).
Arat; Vacit US Pub. No. 2013/0047268 (Arat) teaches: [¶ 0035-42] (locking and unlocking files, unlocking a file is “reverting” it to an incomplete status).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-3, 8-10, 15-17, 19, 21, 26, 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov